IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,           : No. 154 WM 2018
                                         :
                     Petitioner          :
                                         :
                                         :
              v.                         :
                                         :
                                         :
 AL-TARIQ SHARIF ALI BYRD, A/K/A         :
 JAMES T. BYRD,                          :
                                         :
                     Respondent          :


                                   ORDER



PER CURIAM

      AND NOW, this 7th day of January, 2019, the Application for Extraordinary

Jurisdiction is DENIED.